El Juez Peesidente Se. del Tono,
emitió la opinión del tribunal.
El Pueblo de Puerto Pico a requerimiento de Antonio R. Barceló, Cayetano Coll y Cuchí y Manuel Camuñas presentó en la Corte de Distrito de San Juan, Segundo Distrito, una querella en solicitud de un auto de quo warranto dirigido contra Carlos Toro Labarthe para que se allanara a lo pe-dido por los relatores o justificara en virtud de qué auto-ridad' estaba desempeñando el cargo de Comisionado de Agri-cultura y Trabajo de.Puerto Rico, resolviéndose en defini-tiva que el demandado no tiene derecho a desempeñar dicho cargo y que el relator Manuel Camuñas es el funcionario de jure y legítimo y verdadero Comisionado.
Otro procedimiento igual fué iniciado por el Pueblo a requerimiento de Antonio R. Barceló, Cayetano Coll y Cuchí y Alejandro Ruiz Soler, contra W. F. Lippitt, actual ocu-pante del puesto de Comisionado de Sanidad de Puerto Rico.
El auto fué expedido y los demandados solicitaron en forma debida el traslado de cada caso a la Corte de Distrito de San Juan, Primer Distrito, por dos motivos, siendo el primero que dicha corte era la de la residencia de los de-mandados.
Las mociones fueron argumentadas por las partes y la corte las declaró finalmente sin lugar por entender que tenía .jurisdicción concurrente con la Corte de Distrito de San Juan, *544Primer Distrito, sobre el territorio de la ciudad de San Juan. El juez sentenciador emitió una amplia opinión de la cual transcribimos, a los efectos de fijar su criterio con toda pre-cisión, el párrafo que sigue:
“En resumen: esta corte es la continuación de la antigua Sec-ción Segunda de la del Distrito de San Juan. Su capitalidad, su jurisdicción, sus poderes, estaban anteriormente determinados; la nueva ley ha variado el nombre, y ha modificado la jurisdicción, en cuanto concierne a ciertos pueblos del distrito; pero ni en forma expresa, ni implícita, ha alterado la jurisdicción que la Sección Se-gunda tenía, y esta corte ahora tiene, sobre la ciudad de San Juan. Por esto no es posible acceder a lo solicitado en las mociones de re-ferencia. ’ ’ •
Así- las cosas, Carlos Toro Labarthe y W. P. Lippitt ar-chivaron en esta Corte Suprema solicitudes de certiorari ale-gando que si bien era apelable la resolución negando el tras-lado, el recurso de apelación no sería todo lo rápido que era necesario para que resultara eficaz. En efecto la apelación en un caso de traslado no suspende la tramitación del asunto, y tratándose además de un recurso de quo warranto si la corte de distrito declaraba al demandado culpable de usurpación, intromisión o ilegal desempeño del cargo que se lia indicado, su sentencia podría ejecutarse no obstante la apelación que pudiera establecerse contra ella. Véase el artículo 298 del Código de Enjuiciamiento Civil.
El auto de certiorari fué expedido. Los procedimiento originales se remitieron y están ante nosotros. Todas las partes interesadas lian sido oídas por escrito y oralmente. Y así estamos en condiciones de resolver en toda su exten-sión las cuestiones planteadas.
Al reorganizarse los tribunales de justicia de esta Isla, en 1904, la Legislatura dividió el Territorio de Puerto Pico en siete distritos judiciales, siendo el primero de ellos el Dis-trito de San Juan con su capital en la ciudad de San Juan, comprendiendo los Municipios de Bayamón, Carolina, Río-*545Grande, Eío Piedras, Toa Alta, Vega Baja, Comerlo, Naran-jito, Dorado, Corozal, Trujillo Alto, Loíza y San Juan. Los tribunales de distrito colegiados fneron abolidos y se asignó un sólo juez para cada una de las cortes de distrito que ha-bían de actuar en cada uno de los siete distritos judiciales. Véanse las Leyes de 1904, pág. 93 y las de 1905, pág. 179.
Muy pronto se observó que el trabajo qne pesaba’ sobre la Corte de Distrito de San Juan era excesivo y la Legisla-tura en 1906 pasó una ley para dotarla de dos jueces. Dicha ley contiene catorce secciones. Por la primera se dispone que la Corte de Distrito del Distrito Judicial de San Juan se compondrá de dos jueces y se dividirá en dos secciones,, que se denominarán Sección Primera y Sección Segunda, te-niendo cada juez las facultades y competencia que más ade-' lante se expresan. Por la segunda se establece que el juez de la Sección Primera tendrá la jurisdicción conferida por la ley a las cortes de distrito y a los jueces de ellas, con excepción de los asuntos que se reservaban a la Sección Se-gunda. V por la tercera se prescribe que el juez de la Sec-ción Segunda tendrá jurisdicción en todas las causas crimi-nales, en los litigios seguidos por El Pueblo de Puerto Rico para hacer efectivas multas y confiscaciones dentro del dis-trito y en los pleitos civiles iniciados por el mismo con ex-cepción de aquellos que tienen 'por objeto recuperar bienes inmuebles de otro distrito, siendo además de su competencia las apelaciones establecidas en causas criminales procedentes de las cortes municipales y de paz que funcionaran en el dis-trito. Véanse las Leyes de 1906, pág. 93.
Al año siguiente, 1907, la Legislatura pasó otra ley que estuvo en vigor hasta 1921 definiendo la jurisdicción de cada una de las secciones de la Corte de Distrito del Distrito Judicial de San Juan. Por ella se dispuso que ambas secciones-tendrían y ejercerían jurisdicción coexistente entre sí dentro de los límites del Distrito Judicial de San Juan, en todos los asuntos civiles y que la Sección Segunda tendría jurisdicción *546original y de apelación en todos los asuntos criminales del distrito. Se confirió a ambos jueces el poder de transferir a su arbitrio cualquier asunto civil de que estuvieren cono-ciendo, de una Sección a otra. Véase la Compilación de 1911, pág. 263.
En. 1921 se aprobó la ley que debemos interpretar espe-cialmente en este caso. ■ Creemos conveniente transcribirla íntegra. Dice así:
“Ley para abolir la Corte de Distrito del Distrito Judicial de San Juan en la forma en que existe en la actualidad; crear dos cortes de distrito del Distrito Judicial de San Juan; definir la jurisdic-ción de sus jueces, y para otros fines.

“Decrétase por la Asamblea Legislativa de Puerto Rico:

“Sección 1. — A partir del primero de julio de 1921, queda abo-lida la Corte de Distrito del Distrito Judicial de San Juan, en la forma en que está actualmente constituida.
“Sección 2. — Por la presente se crea, a partir del primero de julio de 1921, una Corte de Distrito del Distrito Judicial de San Juan, Primer Distrito; y otra Corte de Distrito del Distrito Judicial de San Juan, Segundo Distrito. Estas cortes tendrán toda la jurisdicción exclusiva, de apelación y extraordinaria, que en la actua-lidad tienen las demás cortes de distrito de Puerto Rico.
‘ ‘ Sección 3; — Según lo establecido anteriormente, la Corte de Dis-trito de San Juan, Primer Distrito, conocerá de todos los asuntos civiles y criminales que se originen en San Juan, Comerío, Toa Alta, Toa Baja, Dorado, Corozal, Naranjito, Vega Alta y Vega Baja. Y la Corte de Distrito de San Juan, Segundo Distrito, de los asuntos civiles y criminales que se originen en Río Piedras, Carolina, Loíza, Trujillo Alto, G-uaynabo, Bayamón y Río Grande.
“Sección 4. — El Gobernador, con el consejo y consentimiento del Senado, nombrará un juez, un fiscal, un secretario y un marshal para cada una de las cortes de distrito de San Juan, quienes desempeña-rán sus cargos por cuatro años; Disponiéndose, que la Sección Pri-mera de la Corte de Distrito de San Juan, tal y como está actual-mente constituida, formará la Corte de Distrito del Primer Distrito de San Juan; y la Sección Segunda de la Corte de Distrito de San Juan, formará la Corte del Segundo Distrito de San Juan, con *547las jurisdicciones respectivas arriba expresadas. Y los jueces y demás funcionarios de dichas secciones continuarán ejerciendo las funciones de los cargos de igual categoría creados por esta Ley hasta el vencimiento del término para que fueron nombrados. Los demás funcionarios subalternos serán nombrados de acuerdo con las pres-cripciones de las leyes vigentes.
“Sección 5. — Disposición transitoria. — Los asuntos pendientes en cualquiera de las Secciones de la Corte de Distrito, tal como está actualmente constituida, al entrar en vigor esta Ley, deberán ser resueltos por el juez que actualmente conozca de los mismos, si hubieren entrado en el período de prueba o estuvieren pendientes de sentencia; en cualquier otro caso serán trasladados de la Sección en que ahora se encuentren a la corte correspondiente creada por esta Ley, a moción de parte o del propio juez.
“Sección 6. — Toda ley o parte de ley que se oponga a la pre-sente, queda por ésta derogada.
“Sección 7. — Por la presente se declara que existe una emer-gencia para la inmediata vigencia de esta Ley, y por tanto comen-zará a regir el día primero de julio de 1921.

“Aprobada el 30 de jimio de 1921.“

Repetidas veces en diversos casos, en asuntos civiles, en causas criminales y en recursos extraordinarios se ha infor-mado al.tribunal en relación con la interpretación que debe darse a la ley que antecede. Todos parecen convenir en que es obscura y de difícil aplicación. El mismo juez sentencia-dor en este asunto comienza su opinión diciendo que “La Ley No. 41 de 1921, no es una ley perfectamente clara en sus expresiones; da lugar a que se la interprete de modos distin-tos.” Hemos leído cuidadosamente dicha ley, ella sola, en su integridad, y a nuestro juicio el pensamiento de la Legis-latura surge con bastante claridad.
Examinemos su título. A virtud de él se observa que el propósito del legislador fué: primero, abolir la Corte de Distrito del Distrito Judicial de San Juan en la forma en que existía, segundo, crear dos Cortes de Distrito del Distrito Judicial de San Juan, tercero, definir la jurisdicción de los jueces de las dos cortes, cuarto, otros fines.
*548El Distrito Judicial de San Juan se deja subsistente y dentro de él se crean dos cortes de distritos independientes en lugar de la única corte de distrito que existía, definiéndose la jurisdicción de sus jueces. Esa es la deducción lógica del título.
La sección. primera de la ley es terminante en cuanto a la abolición de la Corte de Distrito de San Juan en la forma en que estaba constituida, esto es, funcionando por medio de sus dos Secciones, de acuerdo con las leyes que dejamos ci-tadas.
Por la sección segunda se crean las dos cortes de que babla el título dentro del Distrito Judicial de San Juan, y se otorga a cada una de las dos cortes creadas la jurisdicción exclusiva, de apelación y extraordinaria, que tienen las de-más cortes de distrito de la Isla. Son cortes completas, exac-tamente iguales a las demás, llamadas a funcionar con sus jurados, independientemente, en la forma que la misma ley prescribe.
La sección tercera determina la jurisdicción,territorial de cada corte, expresando los pueblos por sus nombres, asignán-dose la ciudad de San Juan a la Corte de Distrito, Primer Distrito.
La sección cuarta es la que en realidad de verdad pudo y debió ser más clara. La parte relativa al nombramiento de los funcionarios no ofrece dificultad. Lo importante a los efectos de fijar el asiento o capitalidad de ambas cortes es el disponiéndose incluido en ella. Dice así: .“Disponiéndose, que la Sección Primera de la Corte de Distrito de San Juan, tal y como está actualmente constituida, formará la Corte de Distrito del Primer Distrito de San Juan; y la Sección Segunda de la Corte de Distrito de San Juan, formará la Corte del Segundo Distrito de San Juan, con las jurisdic-ciones respectivas arriba expresadas.”
Este disponiéndose no puede tener otro propósito que fijar el asiento, el sitio de reunión permanente de la Corte *549del Primer Distrito donde estaba la Sección Primera de la corte abolida y el de la Corte del Segundo Distrito donde estaba la Sección Segunda de la dicba corte abolida. T que ese es el pensamiento del legislador, se deduce claramente del título de la ley y de las secciones que anteceden. Por la ley queda abolida la Corte de Distrito de San Juan en la forma en que estaba constituida, pero no el Distrito Judicial de San Juan, que de acuerdo con las otras leyes vigentes tiene su capitalidad en la ciudad de San Juan. El distrito, como tal, se preserva y el verdadero objeto de ello es pre-servar su capitalidad. Todo el disponiéndose sería innece-sario, estaría de más, carecería de objeto, si no hubiera sido intentado para determinar el asiento de las dos cortes de nueva creación en el mismo sitio en que funcionaban las dos antiguas secciones.
Esta interpretación de la ley es congruente con el nombre dado por el propio legislador a ambas cortes, con el hecho de no haber el legislador asignado cantidad alguna para la instau-ración de la nueva corte en otro sitio y con el de haber de-signado ciertos empleados comunes a ambas cortes, circuns-tancias todas que si bien por sí solas no serían bastantes para fijar el asiento de la Corte del Distrito Judicial de San Juan, Segundo Distrito, en la ciudad de San Juan, dan fuerza y color a la conclusión indicada.
Es cierto que no es lo usual que la capitalidad de una corte se sitúe fuera de los pueblos sobre los cuales se le otorgue jurisdicción, pero la legislatura pudo hacerlo, y cuando tal poder se ejerce para establecer el asiento de la corte si bien fuera de su territorio especial, dentro del distrito judicial a que la corte pertenece, en el mismo sitio donde partes y testigos por muchos años estaban acostumbrados a compa-recer, a unos pocos kilómetros de distancia y donde usual-mente reside la mayoría de los abogados que gestionan y de-fienden los asuntos, en vez de extraña parece lógica la deter-minación adoptada. Véase sobre este extremo la opinión de *550esta corte én el caso No. 1902, El Pueblo v. Rivera, decidido en el día de lioy, (pág. 563.)
Ahora bien, del hecho que la corte del segundo distrito se asiente debidamente en San Juan ¿puede deducirse la ju-risdicción concurrente de dicha corte con la del primer dis-trito en todos los casos que en la ciudad de San Juan se ori-ginen? A nuestro juicio no cabe hacer tal deducción después de la expresa disposición de la legislatura asignando la ciu-dad de San Juan a la corte del primer distrito.
La disposición transitoria contenida en la sección 5 es de suma importancia para resolver la cuestión de traslado, porque fija el pensamiento del legislador sobre la materia. Por ella se resuelve que los asuntos que hubieren entrado en el período de prueba o estuvieren pendientes de sentencia, deberán ser resueltos por el juez que actualmente conozca de ellos, pero en cualquier otro caso serán trasladados de la Sec-ción en que ahora se encuentran a la corte correspondiente creada por esta ley, a moción de parte o del propio juez.
¿Cuál es la corte correspondiente? La ley otorgó a cada una de las dos creadas la misma jurisdicción que tienen- las otras cortes de distrito que actúan en la Isla y dijo luego que con arreglo a esa jurisdicción cada corte conocería de todos los asuntos civiles y criminales que se originaran en determinados pueblos del distrito. Siendo esto así y no ha-biendo fijado el legislador reglas especiales para el traslado, se ve clara su intención de que se apliquen las generales que prescribe la ley para todas las cortes de distrito de la Isla. No es posible dar a la palabra originen usada en la sección tercera la significación limitada que tiene, por ejemplo, en el artículo 79. Cuando dicho artículo se invoque para solicitar el traslado, entonces procederá interpretarlo de acuerdo con la jurisprudencia que fija su alcance. A nuestro juicio las palabras de la dicha sección tercera “conocerá de todos los asuntos civiles y criminales que se originen.” tienen, aplicadas a las dos Cortes de Distrito del Distrito Judicial *551de San Juan, la misma significación que si se Rubiera tratado de explicar por ellas cuáles eran todos los asuntos civiles y criminales de que corresponde conocer a cualquiera otra corte de distrito de la Isla.
Y si ello es así con respecto a los casos ya archivados cuando comenzó a regir la ley, con mucha mayor razón de-berán seguirse los mismos preceptos para regular la compe-tencia y el traslado con respecto a los pleitos civiles y a las causas criminales iniciadas después.
Se sostiene que si se diera a la Ley No. 41 la interpre-tación que acabamos de darle, sería inconstitucional porque la legislatura habría enmendado la ley de 1904 en forma contraria a lo dispuesto en el artículo 34, párrafo 9, de la Ley Jones que dice así:
“Ninguna ley será restablecida o enmendada, ni sé dará mayor alcance a sus disposiciones, ni se conferirán las facultades en ella contenidas, haciendo referencia a su título solamente, sino que toda la parte de ella que sea restablecida, enmendada, extendida o confe-rida será decretada nuevamente y publicada en su totalidad.”
No estamos conformes. Ya hemos dicho que el Distrito Judicial de San Juan queda subsistente por lo menos a los fines de su capitalidad que permanece en la ciudad de San Juan. Claro es que la ley No. 41 de 1921 modifica en cierto modo la ley de 1904, pero el verdadero espíritu de la dis-posición del acta orgánica invocada, quedó cumplido. Na-die puede llamarse a engaño con respecto a las disposiciones de la ley No. 41. Lo que el Congreso quiso impedir fueron las enmiendas por implicación, los fines ocultos, el engaño de la totalidad o de la mayoría del cuerpo legislativo por algún legislador o grupo de legisladores. Aquí no pudo ha-ber tal cosa.
, La jurisprudencia es abundantísima sobre la materia. En el alegato del Attorney General archivado el 8 de mayo actual se' hacen numerosas citas. Nos limitaremos a referirnos a *552la del caso de People v. Mahaney, 13 Mich. 481. La opinión está escrita por el Juez Cooley y es amplísima. La sección 25 del artícnlo 4 de la Constitución del Estado contenía un precepto similar al del artículo 34 de nuestra acta orgánica y la corte dijo, página 496:
“Si siempre que se adoptara una nueva ley, fuese necesario que se decretaran y se publicaran en su totalidad, como quedan enmen-dadas, todas las leyes anteriores que la nueva ley modifica, entonces sería preciso publicar al tiempo de cada reunión de la legislatura una gran parte de todos los estatutos del Estado, muchos de ellos repetidas veces, hasta que debido a la inmensidad de la materia, sería imposible averiguar lo que estuviere en vigor.
“ '* * * Esta disposición constitucional tiene que ser interpre-tada de un modo razonable, con el objeto de ponerla en vigor. El mal que se quiso remediar fue la- adopción de leyes enmendatorias redactadas en términos tan obscuros que a veces engañaron a los mismos legisladores en cuanto a su significación, y el público, a causa de lo difícil que era hacer el examen y la comparación necesarios, no averiguó los cambios que se efectuaron en las leyes. Una ley en-mendatoria que se proponía solamente insertar ciertas palabras, o substituir una frase por otra, en una ley o artículo al cual solamente se refería, sin publicarlo, se prestaba bien a engañar a los descui-dados, y quizás a veces se redactaban en esa forma leyes enmenda-torias con ese fin. De esta manera se produjo mucha confusión en las leyes y la Constitución sabiamente ha prohibido legislación de esta naturaleza. Pero una ley que es completa en sí no está com-prendida dentro de lo que esta disposición quiso evitar, y no se puede decir que está prohibida por esta disposición sin estar en contra de su fin manifiesto.”
Mientras se celebraba la vista del certiorari los relatores en los casos de quo warranto presentaron como prueba una certificación del secretario del senado referente a los pro-cedimientos que tuvieron lugar en la Asamblea Legislativa con motivo de la aprobación de la ley No. 41 de 1921, y la certificación fue admitida a los fines procedentes. El pro-pósito de los relatores era el de demostrar que la Ley No. 41 es anticonstitucional por haberse aprobado en violación de *553lo dispuesto en el artículo 34, párrafos 5 y 6, del acta or-gánica de Puerto Eico.
Varias veces hemos resuelto y nuestra práctica constante ha sido considerar únicamente en casos de certiorari los autos tales como se encontraban en la corte inferior al estable-cerse el recurso. Véase nuestra decisión en El Pueblo v. Rivera Zayas, Juez de Distrito, 29 D. P. R. 454. Siendo esto así, podríamos dejar de examinar esta cuestión.
Se sostiene sin embargo que como los tribunales tienen conocimiento judicial de los procedimientos de las legisla-turas, no puede alegarse que se trate de una cuestión nueva de la cual no hubiera tenido conocimiento la Corte de Dis-trito. Los tribunales tienen conocimiento de las leyes apro-badas. Sobre esto no hay duda. En cuanto a si lo tienen o no de los procedimientos, las autoridades están en conflicto. Creemos que la opinión más sabia es la que sostiene la nega-tiva, debiendo dichos procedimientos probarse, como se in-tentó en este caso, por medio de copias certificadas de los diarios o actas de la legislatura. Véase Wigmore on Evidence, Sec. 2577.
De todos modos examinando los documentos presentados siempre tendríamos que concluir que no existe la violación de la sección 34 del Acta Orgánica alegada.
Dicha sección 34, en lo pertinente, es como sigue:
“No se aprobará ninguna ley a no ser mediante un proyecto- de ley, y ningún proyecto de ley será de tal manera alterado o enmen-dado al aprobarse por cualquiera de las Cámaras, que se cambie su propósito original.” “ * * * Ningún proyecto de ley, excepto únicamente el de presupuesto general para los gastos del Gobierno, presentado en cualquiera de las Cámaras de la Asamblea Legislativa después de los primeros cuarenta días de la Legislatura, pasará a ser ley.”
Cooley en su obra sobre Limitaciones Constitucionales, pág. 166, nota 3, de la 6a. edición, en lenguaje pintoresco ex-*554presa el origen y el espíritu ele cliclia disposición que figura en muchas de las Constituciones de los Estados. Dice así:
“Se ha creado la costumbre de hurlarse de disposiciones -consti-tucionales de esta naturaleza presentando un nuevo proyecto, después del término constitucional para su presentación, como una enmienda de algún proyecto pendiente. Se borra todo el proyecto pendiente, excepto la cláusula inicial para hacer sitio al nuevo. Por ejemplo, el legislador que tiene la idea de que quizás desee presentar nuevos proyectos después de expirado el término constitucional para ello, cuidadosamente presenta simulados proyectos dentro del término legal para poder usarlos como troncos en que injertar los nuevos, y los usa así sin consideración a su carácter o a su .contenido. Quizás el proyecto simulado sea uno para incorporar la ciudad de Siam. Uno de los amigos del legislador le pide que le obtenga permiso, legisla-tivo para construir un dique en el río Wild Cat. Inmediatamente, por medio de enmienda, el proyecto titulado un proyecto para in-corporar la ciudad de Siam pierde todo su contenido menos la cláu-sula inicial y dispone que Fulano de Tal tiene permiso para construir un dique en el río Wild Cat, como su único propósito. Con aquel título y en esta forma se adopta; pero entonces la Cámara, con mu-cha cortesía, enmienda el título para que se ajuste al propósito, y así se adopta finalmente el proyecto.”
En el presente caso se presentó nn proyecto de ley para dotar de tres jueces a la Corte de Distrito del Distrito Judicial de San Juan, y, últimamente, después de enmiendas y conferencias varias, se aprobó la Ley No. 41. ¿La ley final-mente aprobada enmendó de tal manera el primitivo pro-yecto que pueda sostenerse que cambió su propósito original? Una respuesta negativa se impone, a nuestro juicio. El propósito del proyecto primitivo y el de la ley aprobada son el mismo, esto es, organizar el despacho de los asuntos judiciales en el Distrito de San Juan del modo más 'eficiente. El autor del proyecto creyó que la solución era dotar la corte de tres jueces en vez de dos. La ley finalmente se aprobó bajo la base de que los mismos dos jueces serían bastantes si se repartían los pueblos del distrito de una manera fija *555entre ellos y si. se confería a los jueces jurisdicción general sobre todos los asuntos al igual que los demás jueces de dis-trito de la Isla, conservando la capitalidad en el punto cén-trico más apropiado.
El Attorney General cita en su alegato un caso parecido al presente. Nos referimos al de Toll v. Jerome, 101 Mich. 469. La Corte Suprema se expresó así:
"Parece que el proyecto, tal como se presentó originalmente en el Senado, estaba titulado ‘Un proyecto para abolir el décimosexto circuito judicial, y para reorganizar el trigésimo-primero circuito judicial.’ Este proyecto fué leído por su título en primera y segunda lectura, y quedó sobre la mesa. En mayo 18, después de transcu-rridos los primeros cincuenta días de la sesión, el proyecto fué levan-tado de la mesa y pasado al comité de lo judicial. En mayo 23 el comité devolvió el proyecto al Senado, con un informe recomendando la adopción de un sustituto al mismo, titulado:
" ‘Un proyecto para ordenar al juez del décimoséxto circuito judicial que presida los términos de la corte del trigésimo-primero cir-cuito judicial en determinados casos, y también para ordenar al juez del trigésimo-primero circuito judicial que presida los términos del décimosexto circuito judicial cuando el juez residente esté incapa-citado para actuar en el juicio, o cuando quiera que la urgencia de los asuntos de cualquiera de dichos circuitos exija ayuda adi-cional. ’
‘ ‘ Creemos que la primera objeción presentada contra esta Ley no debe prevalecer. Esta corte ha resuelto repetidamente que un sus-tituto no es un proyecto nuevo, y que tal sustituto puede ser pre-sentado después de transcurridos los primeros cincuenta días de la sesión si tiene afinidad con la materia envuelta en el primer pro-yecto. El propósito general del proyecto original era disponer sobre las sesiones de las cortes en el territorio comprendido por los circui-tos décimosexto y trigésimo-primero. Esto resulta evidente del título. El sustituto disponía otros medios para la transacción de los asun-tos, pero aún se refería a la misma materia. Véanse Pack v. Barton, 47 Mich. 520; Attorney General v. Amos, 60 Id. 372; Attorney General v. Rice, 64 Id. 385; Hart v. McElroy, 72 Id. 446. Ni el caso de Sackrider v. Board of Supervisors, 79 Mich. 59, ni el de Attorney General v. Plank Road Company, 97 Id. 589, están en con-*556flieto con las más antiguas decisiones. En Sacbrider v. Board of Supervisors el proyecto que fue ofrecido como un sustituto se re-fería a una materia en modo alguno afín a la envuelta en el pro-yecto original, lo cual fué también el becbo en el caso de Attorney General v. Plank Road Company.” Toll v. Jerome, 101 Mich. 468, 470-71.
Habiendo llegado a las anteriores conclusiones, la reso-lución del traslado es sencilla. Ambos demandados invoca-ron su residencia en San Juan y de acuerdo con la ley, ar-tículo 81 del Código de Enjuiciamiento Civil, y con la juris-prudencia, su derecho debió serles inmediatamente recono-cido. Con respecto a la naturaleza, origen y existencia del derecho de traslado en general, véase 40 Cyc. 116.
En tal virtud procede anular en ambos casos la orden que negó el traslado y dictar otra declarando con lugar la petición, devolviéndose los autos originales con copia de las sentencias que se dicten y de esta opinión en que se fundan, para el debido cumplimiento de lo acordado.

Revocadas las resoluciones apeladas negando el traslado del pleito a la Corte de Distrito de San Juan, Primer Distrito, y decretado el traslado solicitado.

Jueces concurrentes: Sres. Asociados Aldrey y Franco Soto.
Los Jueces Asociados Sres. Wolf y Hutchison firmaron “Conforme con la sentencia.”